                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    MADIHA MINER,                                     CASE NO. C19-0505-JCC
10                          Plaintiff,                  MINUTE ORDER
11           v.

12    AOCIAL SECURITY ADMINISTRATION
      DISABILITY,
13
                            Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on Plaintiff’s various motions (Dkt. Nos. 25, 26, 27,
18
     28, 29). The motions are DENIED.
19
            DATED this 23rd day of July 2019.
20
                                                          William M. McCool
21
                                                          Clerk of Court
22
                                                          s/Tomas Hernandez
23                                                        Deputy Clerk

24

25

26


     MINUTE ORDER
     C19-0505-JCC
     PAGE - 1
